Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 07/20/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,030,291. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,030,291 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,030,291
Application No. 17/314,912
1. A method, comprising: receiving, by a user device, a request to access the user device; receiving, based on the request, a plurality of images of a user, wherein the plurality of images comprises one or more visemes of the user speaking one or more words; 
1. A method, comprising: based on a request to access a user device, determining one or more visemes associated with a user; 
determining a match between the one or more visemes of the user and one or more stored visemes of the user speaking the one or more words; 
determining a correspondence between the one or more visemes of the user and one or more stored visemes of the user satisfies a threshold; 
and granting, based on the match between the one or more visemes of the user and the one or more stored visemes, access to the user device.
and granting, based on the correspondence between the one or more visemes of the user and the one or more stored visemes of the user satisfying the threshold, access to the user device.



Consider claim 2, U.S. Patent No. 11,030,291 teaches all limitations of claim 1 except does not explicity teaches wherein the user device comprises a voice-enabled device. 
However, Margaliot et al. (U.S. PUB. 2004/0107106, hereinafter “Margaliot”)  teaches wherein the user device comprises a voice-enabled device (page 6 [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, wherein the user device comprises a voice-enabled device, in order for the information, once collected, is analyzed and prioritized according to type of event, location and nature of required response for automatically dispatching the proper response.

Consider claim 3, Margaliot further teaches wherein receiving the request to access the user device comprises detecting a spoken request to access one or more applications associated with the user device (page 7 [0118]).

Consider claim 4, U.S. Patent No. 11,030,291 teaches all limitations of claim 1 except does not explicity teaches wherein the one or more visemes comprise one or more facial movements associated with the user speaking one or more words. 
However, Samet (U.S. PAT. 9,405,967) teaches wherein the one or more visemes comprise one or more facial movements associated with the user speaking one or more words (col. 21, lines 40-52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention was made to use, wherein the one or more visemes comprise one or more facial movements associated with the user speaking one or more words, in order to provide an apparatus for granting or denying access to one or more resources.

Consider claim 5, Samet further teaches wherein granting access to the user device comprises at least one of: activating the user device, transitioning the user device from a locked state to an unlocked state, outputting content (col. 23, lines 18-25), or launching one or more applications associated with the user device.

Consider claim 6, Margaliot further teaches wherein determining the one or more visemes associated with the user comprises receiving one or more images of the user speaking one or more words (page 6 [0108]).

Consider claim 8, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 8.

Consider claim 9, Margaliot further teaches receiving a request to access the user device (page 7 [0118]); capturing, by the user device, the one or more images (page 6 [0105]); and sending, to the computing device, based on the request to access the user device, the one or more images of the user (page 5 [0091]).

Consider claim 10, Samet further teaches wherein receiving the request comprises the user speaking one or more words, and wherein the request comprises one or more of a request for the user device to transition from a locked state to an unlocked state or a request to access information associated with the user device (col. 23, lines 18-25).

Consider claim 11, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, Samet further teaches providing, based on the notification, access to the user device, wherein access to the user device comprises one or more of the user device transitioning from a locked state to an unlocked state (col. 23, lines 18-25), or access to information associated with the user device.

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, Margaliot further teaches wherein each visemes of the one or more stored visemes associated with the user each comprise an image of the user speaking one or more words (page 6 [0108]).

Consider claim 16, Margaliot further teaches wherein the one or more words are associated with a user profile (page 9 [0137]).

Consider claim 17, Samet further teaches determining, based on one or more visemes associated with the user and the at least one viseme, a facial recognition threshold is satisfied (col. 3 lines 31-43).

Consider claim 18, Margaliot further teaches extracting, from the plurality of images and the at least one viseme, one or more facial features (page 6 [0110]).

Consider claim 19, Samet further teaches wherein granting the access to the user device comprises one or more of the user device transitioning from a locked state to an unlocked state (col. 23, lines 18-25), or granting the access to information associated with the user device.

Consider claim 20, Margaliot further teaches launching, based on the access to the user device, one or more applications (page 9 [0138]).

Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margaliot et al. (U.S. PUB. 2004/0107106, hereinafter “Margaliot”) in view of Samet (U.S. PAT. 9,405,967).

Consider claim 1, Margaliot teaches a method, comprising: based on a request to access a user device (page 2, [0031]), determining one or more visemes associated with a user (page 2, [0031]); determining a correspondence between the one or more visemes of the user and one or more stored visemes of the user satisfies a threshold (pages 2-3, [0042]).
Margaliot does not explicitly show that granting, based on the correspondence between the one or more visemes of the user and the one or more stored visemes of the user satisfying the threshold, access to the user device.
In the same field of endeavor, Samet teaches granting, based on the correspondence between the one or more visemes of the user (or threshold variable) and the one or more stored visemes of the user satisfying the threshold (a predetermined (or dynamically determined) threshold), access to the user device (col. 3, lines 31-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, granting, based on the correspondence between the one or more visemes of the user and the one or more stored visemes of the user satisfying the threshold, access to the user device, as taught by Samet, in order to provide an apparatus for granting or denying access to one or more resources.

Consider claim 2, Margaliot further teaches wherein the user device comprises a voice-enabled device (page 6 [0104]).

Consider claim 3, Margaliot further teaches wherein receiving the request to access the user device comprises detecting a spoken request to access one or more applications associated with the user device (page 7 [0118]).

Consider claim 4, Samet further teaches wherein the one or more visemes comprise one or more facial movements associated with the user speaking one or more words (col. 21, lines 40-52).

Consider claim 5, Samet further teaches wherein granting access to the user device comprises at least one of: activating the user device, transitioning the user device from a locked state to an unlocked state, outputting content (col. 23, lines 18-25), or launching one or more applications associated with the user device.

Consider claim 6, Margaliot further teaches wherein determining the one or more visemes associated with the user comprises receiving one or more images of the user speaking one or more words (page 6 [0108]).

Consider claim 8, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 8.

Consider claim 9, Margaliot further teaches receiving a request to access the user device (page 7 [0118]); capturing, by the user device, the one or more images (page 6 [0105]); and sending, to the computing device, based on the request to access the user device, the one or more images of the user (page 5 [0091]).

Consider claim 10, Samet further teaches wherein receiving the request comprises the user speaking one or more words, and wherein the request comprises one or more of a request for the user device to transition from a locked state to an unlocked state or a request to access information associated with the user device (col. 23, lines 18-25).

Consider claim 11, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, Samet further teaches providing, based on the notification, access to the user device, wherein access to the user device comprises one or more of the user device transitioning from a locked state to an unlocked state (col. 23, lines 18-25), or access to information associated with the user device.

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Consider claim 15, Margaliot further teaches wherein each visemes of the one or more stored visemes associated with the user each comprise an image of the user speaking one or more words (page 6 [0108]).

Consider claim 16, Margaliot further teaches wherein the one or more words are associated with a user profile (page 9 [0137]).

Consider claim 17, Samet further teaches determining, based on one or more visemes associated with the user and the at least one viseme, a facial recognition threshold is satisfied (col. 3 lines 31-43).

Consider claim 18, Margaliot further teaches extracting, from the plurality of images and the at least one viseme, one or more facial features (page 6 [0110]).

Consider claim 19, Samet further teaches wherein granting the access to the user device comprises one or more of the user device transitioning from a locked state to an unlocked state (col. 23, lines 18-25), or granting the access to information associated with the user device.

Consider claim 20, Margaliot further teaches launching, based on the access to the user device, one or more applications (page 9 [0138]).

Allowable Subject Matter

6.	Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 7, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest extracting, from at least one image of a plurality of images of the user, a plurality of facial features associated with the user; determining, based on at least one facial feature of the plurality of facial features, that a facial recognition threshold is satisfied; and granting, based on the facial recognition threshold being satisfied, access to the user device, in combination with other limitations, as specified in the independent claim 1.

Consider claim 13, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest determining, based on the one or more images of the user and one or more stored images of the user, one or more facial features in the one or more images of the user and one or more facial features in the one or more stored images of the user; determining, based on the one or more facial features in the one or more images of the user and the one or more facial features in the one or more stored images of the user, a facial recognition threshold is satisfied; and sending, based on the facial recognition threshold being satisfied, a notification, in combination with other limitations, as specified in the independent claim 8.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649